Citation Nr: 1509491	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  14-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip and left leg disability to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1960 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in St. Petersburg.  The Board remanded the case in September 2014 for additional development.

The Board has reviewed the Veterans Benefits Management System (BVMS) and Virtual VA claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left hip and knee arthritis, and left leg radiculopathy are not etiologically related to an in-service event, injury, or disease; did not manifest to a compensable degree within a presumptive period; and are not proximately due to or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a left hip and left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VA sent the Veteran a letter with the required notice in August 2010.

VA also satisfied its duty to assist the Veteran in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file.  As the Veteran has not identified any other evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

VA also satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran an examination and obtained an adequate opinion in December 2014.  The examiner reviewed the VBMS claims file and VA treatment records, physically examined the Veteran, considered the relevant history of his symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends that he has left leg, left hip, and left knee disabilities due to an in-service motor vehicle accident during which he landed on the outside of his left thigh.  See August 2010 Claim; November 2011 Notice of Disagreement; May 2014 Substantive Appeal.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§  3.307, 3.309.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service-connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a) was noted during service or within the presumptive period but was not shown to be chronic at the time, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran is not entitled to service connection for left hip and knee arthritis or left leg radiculopathy because the record lacks competent evidence that they began in service; that a nexus exists between them and an in-service injury, event, or disease; that they manifested to a compensable degree within one year after his August 1962 separation from service; or that they are proximately due to or chronically aggravated by his service-connected tinnitus.  

Regarding the hip, the December 2014 VA examiner diagnosed the Veteran with left hip degenerative joint disease and opined that it was less likely than not incurred in service, related to any in-service incident, or diagnosed within one year after separation from service.  Instead, it was most likely caused by and related to natural age.  The rationale was that STRs, including a separation examination, were silent for any hip disability; it was not diagnosed by x-ray until 48 years after separation from service; his left hip pain, fatigue, weakness, lack of endurance with repetition occurred solely and entirely as a result of unrelated low back pain with lumbar radiculopathy because he denied indicative intrinsic hip groin pain and reported that his pain originated primarily in the left lumbar region; his limitation of motion with repetition was predominantly due to low back pain and lumbar degenerative disc disease with left lumbar radiculopathy and less so due to left hip degenerative joint disease; and his use of cane was less likely for left hip arthritis because it was recommended in October 2011 VA treatment records for chronic low back pain most consistent with referred sciatica-type symptoms versus hip arthritis-type symptoms; and in January 2013 private treatment records after complaining of chronic hip pain, especially with changes in weather, private treatment records, Dr. B diagnosed the Veteran only with restless legs syndrome.

Regarding the knee, the December 2014 VA examiner diagnosed the Veteran with left knee degenerative joint disease and opined that it was most likely caused by and related to natural age.  The rationale was that STRs, including a separation examination, were silent for a knee disability; in his separation medical history the Veteran denied having had any bone or joint deformity or locked knee; after complaining of pain in his left leg down to his ankle in October 2011 and January 2012 VA treatment records, he was assessed with chronic low back pain most consistent with referred sciatica-type symptoms and probable referred pain from the lumbar spine; in January 2013 private treatment records after complaining of chronic knee pain, especially with changes in weather, private treatment records, Dr. B diagnosed the Veteran only with restless legs syndrome; and the Veteran's left knee range of motion limitation with repetition was due to a combination of natural age and unrelated left lumbar radiculopathy pain.

Regarding the left leg, the December 2014 VA examiner diagnosed the Veteran with left lumbar sensory radiculopathy S1, with supporting clinical and radiologic findings, and left subjective lumbar sensory radiculopathy left L2-3, without supporting radiologic findings, and opined that it was less likely than not incurred in service, related to any in-service incident, or diagnosed within one year after separation from service.  The rationale was that STRs, including a separation examination, were silent for any radiculopathy; his lumbar spine degenerative disc disease was not diagnosed until 40 years after his separation from service; his abnormal gait was due to non-service-connected residual cerebrovascular accident ataxia and chronic low back pain and lumbar degenerative disc disease with left lumbar radiculopathy; May 2012 private treatment records reveal that Dr. M. diagnosed the Veteran with a cerebrovascular accident with residual aphasia, gait unsteadiness, and left leg weakness with wheelchair and walker use; the mild reproducible hyperesthesia on light palpation of left lateral proximal mid-thigh region was most likely due to left lumbar radiculopathy; and the American Medical Association's July and August 2009 newsletter shows that natural age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease. 

As the Veteran is not service connected for his lumbar spine degenerative disc disease, he is not entitled to service connection on a secondary basis.

While the Veteran is competent to report having experienced left hip, knee, and leg pain since service, it is important to note that service treatment records show no left leg injury or complaints; March 1962 separation examination is negative for any complaints or abnormal findings related to the left leg and in fact, on the associated separation report of medical history the Veteran specifically denied swollen or painful joints, arthritis or rheumatism, and bone, joint, or other deformity; and the record contains no report or findings of any left leg pathology for decades after service, thus diminishing the credibility of any claims of continuous symptoms since service.  Moreover, there is no competent and credible evidence linking a current left leg disability to any purported complaints of pain over the years as the Veteran has not demonstrated the competence from a medical expertise standpoint to provide a medical diagnosis or a nexus in this case.  The issues are medically complex, involving multiple systems in the body, and require specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, service connection for a left hip and left leg disability is not warranted.


ORDER

Service connection for a left hip and left leg disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


